Citation Nr: 1519293	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  08-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966.

This matter was originally before the Board of Veterans Appeals ' (Board) on appeal from October 2005, June 2006, and June 2009 decisions of the Winston -Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).
 
In May 2014, the Board issued a decision denying entitlement to service connection for diabetes mellitus type II, inter alia.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an Order granting a Joint Motion for Remand in November 2014 vacating the May 2014 Board decision with regard to the issue of diabetes mellitus type II only and remanding the case for further proceedings consistent with the Joint Motion.  As such, this claim is again before the Board.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board determines a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Remand is necessary to obtain a VA examination for the Veteran's claimed diabetes mellitus type II.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

The Veteran has contended that he has developed diabetes mellitus type, II as a result of being exposed to Agent Orange while serving on active duty.  VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam era and has one of the diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(H).

The presumption applies to Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

In this case, the Veteran is not contending and the evidence does not show that the Veteran had military service in the Republic of Vietnam, rather, the Veteran has contended that he was exposed to Agent Orange when he came into contact with planes that contained Agent Orange and that he was in Loquillo, Puerto Rico when Agent Orange was used in 1966.

Therefore, the Veteran is not entitled to presumptive service connection under 3.309(e).

Under Combee v. Brown, 34 P.3d 1039 . 1041-42 (Fed. Cir. 1994), a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Therefore, the Board will consider the Veteran's claims under a theory of direct service connection.

The Veteran has submitted an internet document which shows that Agent Orange was sprayed in Loquillo, Puerto Rico in April of 1966.  While personnel records do show that the Veteran was stationed at the Ramey Air Force Base in Puerto Rico until May 1966 there is no evidence of record (other than the Veteran's statements) which shows that the Veteran was actually exposed to Agent Orange.

At the Veteran's June 2011 Board hearing, the Veteran also testified that the treating physicians at the VA medical center expressed a correlation between the Veteran's diabetes conditions and being exposed to an herbicide.  However, the record does not reflect that the Veteran has ever been provided with an etiology opinion that has specifically discussed his particular exposure to herbicides in Puerto Rico and the later diagnosis of diabetes with a fully supported rationale.

Therefore, the Board finds that the Veteran should be provided with a VA examination to determine the etiology of his claimed diabetes mellitus type II, to include exposure to herbicides that were sprayed in Puerto Rico while he was stationed there.  The Veteran's competent and credible lay statements have established the possibility of an in-service exposure to herbicides and, thereby, a possible nexus to his currently diagnosed diabetes mellitus type II.  The Veteran's statements are competent, because they are based upon his first-hand knowledge of visiting certain areas of Puerto Rico and observing spraying activity while he was stationed there.  They are further found to be credible as supported by the article submitted by Veteran which purports to show that Agent Orange was used in Loquillo, Puerto Rico in April 1966, at a time when the Veteran's service personnel records shows that he was stationed there.  The examiner should consider the Veteran's lay testimony when rendering a medical opinion regarding this condition.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his disorders. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, the Veteran should be afforded (an) appropriate examination in order to determine the etiology of his diabetes mellitus type II. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision and the exposure to Agent Orange during service in Puerto Rico is presumed to be credible.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current diabetes mellitus had its onset in service, or is otherwise the result of a disease or injury in service, to include exposure to Agent Orange while stationed in Puerto Rico. The examiner should provide a rationale for all opinions.

3. Notify the Veteran that it is his responsibility to 
report for any scheduled examination and to cooperate
in the development of the claim, and that the
consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 271 (1998).

5. After the development requested above has been 
completed, the record should again be reviewed. If the
benefits sought on appeal remain denied, then the 
Veteran and his representative should be furnished with a supplemental statement of the case and be given the 
opportunity to respond thereto. The case should then
be returned to the Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




